EXHIBIT 99.1 Amtech Reports Preliminary Revenue, Orders and Backlog for Fiscal Third Quarter; Record Q3Revenue of $42 Million and Record Q3 bookings of $44 MillionTotal orders surpass $135 million in first nine months ended June 30, 2010 TEMPE, Arizona - July 14, 2010 - Amtech Systems, Inc. (NASDAQ: ASYS), a global supplier of production and automation systems and related supplies for the manufacture of solar cells, semiconductors, and silicon wafers, today reported preliminary results for its fiscal 2010 third quarter ended June 30, 2010, including record revenue of approximately $42 million ($37 million solar), a 161% increase over the preceding quarter and 227% increase over the third quarter of fiscal 2009, and record fiscal third quarter bookings of approximately $44 million ($37 million solar). For the first nine months of fiscal 2010 ended June 30, 2010, Amtech has recorded over $135 million in total orders, exceeding all previous full fiscal year bookings.
